Exhibit 21.1 Aurora Diagnostics Holdings, LLC and its Subsidiaries and Affiliated Practices Company Jurisdiction of Organization Aurora Diagnostics Financing, Inc. DE Aurora Diagnostics, LLC DE Aurora Georgia, LLC GA Aurora Greensboro LLC NC Aurora LMC, LLC NV Aurora Massachusetts, LLC DE Aurora Michigan, LLC MI Aurora New Hampshire, LLC NH Austin Pathology Associates TX Bernhardt Laboratories, Inc. FL Biopsy Diagnostics, LLC SC Biopsy Diagnostics Pathologists, LLC SC Consultants in Laboratory Medicine of Greater Toledo, Inc. OH C R Collections, LLC AL Cunningham Pathology, L.L.C. DE DermPath New England, LLC MA Greensboro Pathology, LLC NC Greensboro Pathology Services, PLLC NC Hallmark Pathology, P.C. MA Hardman Pathology ADX, LLC GA Hilbrich Dermatopathology Laboratory, PLLC (DISOLVED) MI Histology Supply and Reagent Company, Inc. (Merged into Western Pathology Consultants, Ltd.) NV Kent Pathologists, PLLC (DISOLVED) MI Kent Pathology Laboratory, PLLC (DISOLVED) MI Laboratory Medicine Consultants, Ltd. NV Laboratory of Dermatopathology ADX, LLC NY The LMC Revocable Trust, B.T. NV Mark & Kambour, LLC FL Mark & Kambour Holdings, Inc. FL Mark & Kambour, M.D., P.A. FL Mid-Atlantic Pathology Services, Inc. VA Nevada Histology, Inc. (Merged into Western Pathology Consultants, Ltd.) NV Pathology Laboratory, P.C. MI Pathology Solutions, LLC NJ Pinkus Dermatopathology Laboratory, P.C. MI Richard Bernert, PLLC AZ Seacoast Pathology, Inc. NH South Texas Dermatopathology Lab, PLLC TX Texas Pathology, LLC TX Twin Cities Dermatopathology, LLC MN Twin Cities Pathologists, PLLC MN Western Pathology Consultants, Ltd. NV West Georgia Pathology, LLC GA The WPC Revocable Trust, B.T. NV
